Name: Commission Regulation (EEC) No 4056/87 of 22 December 1987 laying down the methods of analysis and other technical provisions necessary for the implementation of Regulation (EEC) No 3035/80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  processed agricultural produce;  natural and applied sciences;  beverages and sugar;  information technology and data processing
 Date Published: nan

 Avis juridique important|31987R4056Commission Regulation (EEC) No 4056/87 of 22 December 1987 laying down the methods of analysis and other technical provisions necessary for the implementation of Regulation (EEC) No 3035/80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds Official Journal L 379 , 31/12/1987 P. 0029 - 0030 Finnish special edition: Chapter 3 Volume 25 P. 0221 Swedish special edition: Chapter 3 Volume 25 P. 0221 COMMISSION REGULATION (EEC) N ° 4056/87 of 22 December 1987 laying down the methods of analysis and other technical provisions necessary for the implementation of Regulation (EEC) N ° 3035/80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) N ° 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(1) as amended by Regulation (EEC) N ° 3985/87(2), and in particular Article 9 thereof, Whereas in order to ensure uniform treatment of the exportation from the Community of goods covered by Council Regulation (EEC) N ° 3035/80(3), as last amended by Regulation (EEC) N ° 4055/87(4), it is important to define the analytical methods and other provisions of a technical nature; Whereas the measure provided for in this Regulation are in accordance with the opinion of the N °menclature Committee, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down the methods of analysis necessary for the implementation of Regulation (EEC) N ° 3033/80(5), amended by Regulation (EEC) N ° 3743/87(6), or in the absence of a method of analysis, the nature of the analytical operations to be carried out or the principle of a method to be applied. Article 2 In accordance with the notes to Annex D to Regulation (EEC) N ° 3035/80 and for the purposes of implementing that Annex, the 'Results of Analysis' set out in column 3 shall be obtained using the methods, procedures and formulae referred to in this Article: 1.Sugars High performance liquid chromatography (HPLC) shall be used for the individual determination of sugars. A.The sucrose content mentioned in column 3 of Annex D shall be equal to: (a)S + (2F) Ã  0,95, if the glucose content is not less than the fructose content, or (b)S + (G + F) Ã  0,95, if the glucose content is less than the fructose content where: Sis the sucrose content determined by HPLC Fis the fructose content determined by HPLC Gis the glucose content determined by HPLC Where the presence of a lactose hydolysate is declared and/or quantities of lactose and galactose are detected, a glucose content, equivalent to the galactose content (determined by HPLC), shall be deducted from the glucose (G) content before any other calculation is made. B.The glucose content mentioned in column 3 of Annex D shall be equal to: a)G-F, where the glucose content is more than the fructose content (b)0 (Zero), where the glucose content is equal to or less than the fructose content. Where the presence of a lactose hydrolysate is declared and/or quantities of lactose and galactose are detected, a glucose content, equivalent to the galactose content (determined by HPLC), shall be deducted from the glucose (G) content before any other calculation is made. 2.Starch (or dextrin) (dextrin shall be expressed as starch) A.For all headings and subheadings other than subheadings 3505 10 10, 3505 10 90, 3505 20 10 to 3505 20 90 and 3809 10 10 to 3809 10 90 of the combined nomenclature, the starch (or dextrin) content referred to in column 3 of Annex D shall be calculated using the formula: (Z-G) Ã  0,9; where Zis the glucose content determined by the method Annex I to Commission Regulation (EEC) N ° 4154/87(1); Gis the glucose content determined by HPLC. B.For subheadings 3505 10 10, 3505 10 90, 3505 20 10 to 3505 20 90 and 3809 10 10 to 3809 10 90 of the combined nomenclature, the starch (or dextrin) content shall be determined by the method set out in Annex II to Regulation (EEC) N ° 4154/87. 3.Milk fats For the purposes of determining the milk fat content referred to in column 3 of Annex D, a method based on extraction with light petroleum, preceded by hydrolysis with hydrochloric acid and followed by gas chromatography of the methyl esters of the fatty acids shall be used. If the presence of milk fats is detected, the percentage proportion thereof shall be calculated by multiplying the percentage concentration of methyl butyrate by 23, multiplying the product by the total percentage fat content by weight of the goods and dividing by 100. Article 3 For the purposes of implementing Annex C to Regulation (EEC) N ° 3035/80, the percentage mannitol content of sorbitol shall be determined by an HPCL method. Article 4 1. A test report shall be drawn up. 2. The test report shall include the following particulars: -all the information necessary for identifying the sample, -the method used and precise reference to the legal instrument in which it is laid down, or, where appropriate, detailed reference to a method, specifying the nature of the analytical operations to be carried out or the principle of the method to be applied, as indicated in this Regulation, -any factors liable to have influenced the results, -the results of the analysis, with due regard to the way in which they are expressed in the method used and the means of expression dictated by the needs of the customs or administrative departments that requested the analysis. Article 5 This Regulation shall enter into force on 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. For the CommissionCOCKFIELDVice-President (1)OJ N ° L 256, 7. 9. 1987, p. 1. (2)OJ N ° L 376, 31. 12. 1987, p. 1. (3)OJ N ° L 323, 29. 11. 1980, p. 27. (4)See page 1 of this Official Journal. (5)OJ N ° L 323, 29. 11. 1980, p. 1. (6)OJ N ° L 352, 15. 12. 1987, p. 29. (1)OJ N ° L 392, 31. 12. 1987.